El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Este pleito fué iniciado en la Corte Municipal de Caguas para el cobro de nn pagaré de $273.61 y además para co-brar $82.08 por intereses vencidos. Dictada sentencia de-clarando sin lngar la demanda fué apelada para ante la Corte de Distrito de Humacao la que a instancia del apelado dictó sentencia desestimando la apelación por no haber cumplido el apelante con cierto requisito para perfeccionarla, sentencia que ha sido apelada para ante nosotros y qne el apelado so-licita que desestimemos porque la cuantía del pleito no nos da jurisdicción para resolverla.
 Dispone el artículo 295 del Código de Enjuiciamiento Civil que podrá establecerse apelación para ante el *912Tribunal Supremo de sentencia de una corte de distrito dic-tada en apelación interpuesta contra resolución de una corte inferior, dentro de los quince días después de registrada dicha sentencia, si el valor de la cosa reclamada o cuantía de la sentencia sin comprender frutos o intereses, excediera de $300. La exclusión de frutos o intereses se refiere tanto al valor de la cosa reclamada como a la cuantía de la sentencia. Este Tribunal Supremo, en el caso de González v. Pirazzi, 16 D.P.R. 8, después de referirse al número 2o. del artículo 295 citado dijo lo siguiente:
“Y cuando la dicha cuantía excede de trescientos dollars, sin comprender frutos o intereses, de la sentencia dictada por la corte de distrito, se puede apelar para ante este Tribunal Supremo'.”
En el caso presente el valor de la cosa reclamada sin com-prender los intereses es sólo de $273.61 y por tanto carece-mos de jurisdicción para conocer de esta apelación y debe ser desestimada.